 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:10-cr-00275-RFB-GWF
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      BRADLEY TUBIN,
10

11                                       Defendant.
12

13          This matter is before the Court on the Defendant’s Motion for Appointment of Counsel
14   (ECF No. 139), filed February 26, 2019. Upon review and consideration, the Court finds good
15   cause exists to grant the Defendant’s request. Accordingly,
16          IT IS HEREBY ORDERED that Defendant’s Motion for Appointment of Counsel
17   (ECF No. 139) is granted.
18          IT IS FURTHER ORDERED that this matter is referred to the Federal Public
19   Defender’s Office for appointment of counsel. Appointed counsel shall enter an appearance by
20   April 19, 2019.
21          Dated this 3rd day of April, 2019.
22

23
                                                            GEORGE FOLEY, JR.
24                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                        1
